DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/09/2021.
Claim 1 is amended.
Claims 3, 6, 8 and 10-20 are cancelled.
Claims 1, 2, 4, 5, 7 and 9 are pending.
Claims 1, 2, 4, 5, 7 and 9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
101
The claim recites an abstract idea that is directed towards mathematical relationships, in this case, license allocations, and distribution, specifically, determining available amount of resources, weighing priority metrics and allocating resources as needed. 
Applicant argues there is a practical application “which allows enhanced technical processing or licenses” Examiner disagrees.
e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II) 
103
The combination of Noioso and Jagad teach the newly added limitation. In particular,
Jagad teaches wherein the assignments in the assignment set are produced based on at least one secondary criteria, and wherein the -2-Application No.: 15/912504Filing Date:March 5, 2018 secondary criteria causes sorting of the subset of assignments based on whether the assignments were previously assigned to an entitlement(¶ 52, 53); and
Jagad - the license allocation application 126 determines whether a user license 135 for the requested application 129 is already assigned to the user …Accordingly, if a user license 135 for the requested application 129 is already assigned to the user, then at box 615, the license allocation 126 initiates installation or deployment of the application to the client device 106 … if a license has not already been assigned to the user, then at box 614, the license allocation application 126 transmits an identifier associated with the user's account within the application distribution environment 109 so that the application distribution environment 109 can associate the user's account with a license or permission to obtain, install or otherwise use the application (¶ 52, 53)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, by a compliance platform, a count of possible assignment”, “ removing, by the compliance platform, an assignment”, “determining, by the compliance platform, a compliance status” in claims 1, 7 and 9, as examples of limitations performed by the “compliance platform”. The term “platform” is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. In the claims, the “compliance Platform” performs multiple functions but the disclosure does not provide direction or support for what structure the “compliance platform” is. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a process.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “collecting… inventory data… determining ...a count... calculating ... contention... ranking ... the multiple entitlements... processing... the multiple... calculation ...need... arranging... the possible assignments... producing... an assignment..., transmitting... the assignment..., and causing… to assign 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. 
According to the disclosure(¶ 3, 39), “The contention can then be calculated or approximated for each license entitlement (step 402).Contention considers the number of possible assignments that can be made and the quantity of installations allowed by the entitlement.” Contention is described as a mathematical equation and no formal definition is provided. With the mathematical relationships calculated, a licensing server assigns permissions. The mathematical equations and relationships are capable of being calculated by a human mind. A possible large amount of licenses to be processed would require a generic computer to calculate them, but automating the calculations would require a generic computer. 
The claims are drawn to automating the allocation of licenses for use. The use of a computer to perform the mathematical calculations does not provide an additional element. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mathematical relationship as performed by a generic computer. 

Claims 2, 7, and 9  are directed the abstract idea of determining available amount of resources, weighing priority metrics and allocating resources as needed. 
Claims 4 and 5 are descriptions of the assignments.

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2, 4, 5, 7 and 9 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 recites “adapting priority of the multiple entitlements, the possible assignments, or both to make better use of computer system resources responsive to a condition affecting the assignment set”. The specification does not provide any support or mention of adapting priority or prioritized entitlements or making “better use of computer system resources responsive to a condition affecting the assignment set.” The claimed invention has not been described with sufficient particularity such that one skilled in the art would understand how “adapting priority of the multiple entitlements, the possible assignments, or both” would reach Applicant’s claimed result. There is no support for the claimed limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “collecting, via integrations with one or more discovery tools, hardware and software inventory data… determining, by a compliance platform, a count of possible assignment.” The claim is unclear and indefinite as to the entity performing the collecting step, given that the “compliance platform” is tasked with performing the rest. Dependent claims 2, 4, 5, 7 and 9 are also rejected. 
Claim 1, 7 and 9 recites the limitation “by the compliance platform” the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to the disclosure (Abstract; ¶ 22, 42, 44), “a compliance platform 102 is responsible for monitoring license compliance by the enterprise. The compliance platform 102 may communicate with the license server 106 and/or the computing devices 108 a-c... In some embodiments, an indication of the set of one or more assignments is transmitted to a license server (e.g., by a compliance platform)… For example, the steps could be performed by a licensing server, a compliance platform, or distributed amongst the licensing server and the compliance platform. Additional steps could also be included in some embodiments.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2, 4, 5, 7 and 9 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noioso et al. (20060015466) (“Noioso”), and further in view of  Jagad et al. (20160092887) (“Jagad”).
Regarding claim 1, Noioso discloses collecting, via integrations with one or more discovery tools, hardware and software inventory data, wherein the hardware and software inventory data is normalized, and wherein the normalization ensures 
Claim Interpretation – According to the disclosure (¶ 28-33), “Discovery and Inventory: Discovery and inventory capabilities support integration with tools for collecting hardware and software inventory data, which is used to provide better visibility of the licensee's hardware and software assets… Normalization capabilities can provide normalized software inventory per licensee computing device and assure standard naming conventions are used to identify software families and software versions.” For the purpose of claim interpretation, the limitation will be examined as explained in the specification for “collecting hardware and software inventory data”, the remaining limitations “wherein the hardware and software inventory data is normalized, and wherein the normalization ensures consistent naming…” are, not positively recited, non-functional descriptive language and recite an intended result and will therefore not be given patentable weight See MPEP 2111.04, 2111.05 and 2114.
Noioso- The different licensing servers 105 s communicate with a remote administration server 115 through a different network 120 (for example, INTERNET-based); the administration server 115 implements a central repository where usage, procurement and inventory data of the system 100 is collected and managed... Moreover, the administration server periodically collects the information logged on the different licensing servers, in order to create different reports (for example, relating to the installation and/or usage of the products on the workstations)….The licensing server 105 s also stores a 225, which is distributed to each workstation 105 w. The global catalogue 225 lists all the known products to be metered in the system…The licensing manager 205 accesses a license catalogue 210, which contains information about the authorised conditions of use of different software products; for example, the authorisation catalogue 210 specifies the maximum processing power or the maximum capacity of the working memories of the workstations 105 w on which each product can run, the number of licenses for the product (defining the maximum number of instances of the product allowed to run concurrently), and the like…The name of the product being launched is then transmitted to the licensing manager 205. The licensing manager 205 grants or denies the authorization to run the product (using the license catalogue 210 and the running table 215). The result of the process is stored into the log 220 and it is returned to the metering agent 240 (updating the running table 215 if necessary); the metering agent 240 then resumes or aborts the corresponding process accordingly…. (¶ 17, 21- 23, 45)
for each entitlement of the multiple entitlements, determining, by a compliance platform, a count of possible assignments for a given entitlement, wherein the possible assignments represent installation locations available to the given entitlement (Figure 2; ¶ 21, 23, 26, 42); (Figure 2; ¶ 21, 23, 26, 42);
Claim Interpretation – According to the specification (¶ 3, 22, 38), “ a compliance platform 102 is responsible for monitoring license compliance by the enterprise. The compliance platform 102 may communicate with the license 106 and/or the computing devices 108 a-c…. The term “entitlement” is used to refer to the licensee's legal right to use these software assets, which may be purchased from one or more licensors. An entitlement allows an installation of a corresponding software asset, and the entitlement will typically include conditions or limits on the use of the corresponding software asset. For example, a license entitlement may allow 100 installations of Microsoft® Office 2012 Professional that have downgrade rights… In some embodiments, every possible license entitlement assignment for a given software installation is identified. The possible assignments can include, for example, single installations, second-use assignments, and more complicated assignments (e.g., for virtual machine clusters). There are normally ten or fewer possible assignments for each software installation; however, in some instances, the number of possible assignments is greater than ten.” As a legal right cannot be quantified, for the purpose of claim interpretation, the entitlements will be under stood to mean the number of licenses. Each license(entitlement) will come with a possible number of assignments. And assignments are where the software installations will be made. 
Noioso- The licensing manager 205 accesses a license catalogue 210, which contains information about the authorised conditions of use of different Software products; for example, the authorisation catalogue 210 specifies the maximum processing power or the maximum capacity of the working memories of the workstations 105w on which each product can run, the number of licenses for the product (defining the maximum number of instances of the product allowed to run 

calculating, by the compliance platform, contention for the given entitlement by dividing the count of possible assignments by an associated entitlement quantity (¶ 24- 28); 
Claim Interpretation - According to the specification (¶ 3, 39), “The term “entitlement” is used to refer to the licensee's legal right to use these software assets, which may be purchased from one or more licensors. An entitlement allows an installation of a corresponding software asset, and the entitlement will typically include conditions or limits on the use of the corresponding software asset. For example, a license entitlement may allow 100 installations of Microsoft® Office 2012 Professional that have downgrade rights…. The contention can then be calculated or approximated for each license entitlement (step 402).Contention considers the number of possible assignments that can be made and the quantity of installations allowed by the entitlement.” Contention is described as a mathematical equation and no formal definition is provided. For the purpose of claim interpretation, the “contention” will be understood to mean the number of software installation locations per each license. 
Noioso - For instance, a license with “division” as a target type can be granted only to requests coming from machines that belong to the assigned divisions. Divisions may define logical groupings of machines, representing for instance the different departments of the Same organization. (¶ 27)

    PNG
    media_image1.png
    196
    694
    media_image1.png
    Greyscale

ranking, by the compliance platform, the multiple entitlements by contention (¶ 26-28); 
Claim Interpretation - According to the specification (¶ 40), “Ranking the entitlements by contention allows those entitlements having the lowest contention values to be addressed first ( i . e . , to those entitlements having the least contention are processed first to free up contention )”. For the purpose of claim interpretation, the lowest contention means there are fewer software installation locations for that license. 
Noioso - It should be evident that “division” is a narrower target than “enterprise'. …To optimize license use, the licensing manager according to a preferred embodiment of the present invention is configured to privilege licenses with a "finer' (or narrower) target first, if the target is compatible with the requested product requirements. (¶ 27, 28)

processing, by the compliance platform, the multiple entitlements in ascending order of contention, wherein processing the multiple entitlements in ascending order of contention causes those entitlements having the lowest contention to be processed first, thereby increasing a likelihood of finding a compliant license position (¶ 24- 28, 33, 38); 
Claim Interpretation –
Noioso- licenses may be assigned to Specific targets, meaning that they can be granted only to requestors that belong to assigned targets.… To optimize license use, the licensing manager according to a preferred embodiment of the present invention is configured to privilege licenses with a "finer' (or narrower) target first, if the target is compatible with the requested product requirements. (¶ 27, 28);

for each entitlement of the multiple entitlements, calculating, by the compliance platform, need of each possible assignment of the possible assignments by dividing a particular entitlement quantity required by a given possible assignment by a number of 
Claim Interpretation - According to the specification (¶ 8), “The “need” of an installation assignment represents how important it is for an installation to be assigned to a specific entitlement or user. Consequently, installations that can be assigned to more computing devices (i.e., have more possible assignment options) will generally have less need to be assigned to the specific user.” For the purpose of claim interpretation, the limitation means “need” is the number of possible assignment options, less installation location options, the more need. 
Noioso - For instance, a license with “division” as a target type can be granted only to requests coming from machines that belong to the assigned divisions… In case two licenses has the same target (e.g. in the example above L2 and L3) the Second attribute is considered… In such case it is better to choose license L2, because there is a lower maximum quantity (i.e. the maxi mum number of 

arranging, by the compliance platform, the possible assignments in a queue in descending order of need (¶ 30, 33, 38); 
Claim Interpretation - According to the specification (¶ 42), “Ranking enables those assignments having the highest need to be made first. The possible installation assignments can then be processed in descending order of need”
Noioso - In our example, if choosing to use the target type first and then the quantity for license Selection, the license Server will grant licenses with the following order: L2, L3, L1. (¶ 30)

producing, by the compliance platform, an assignment set that represents an optimal compliance position for a software licensee by processing a subset of assignments from the queue in descending order of need, wherein processing the subset of assignments from the queue in descending order of need causes those assignments having the highest need to be made first (¶ 27, 30, 33, 38-40); 
Claim Interpretation - According to the specification (¶ 42, 43), “In some embodiments, the possible installation assignments are ranked by need and placed in a queue ( step 502 ) . Ranking enables those assignments having the highest need to be made first . The possible installation assignments can then be processed in descending order of need… The set of one or more assignments produced by the process 500 constitutes a compliant license position….” 
Noioso - In our example, if choosing to use the target type first and then the quantity for license Selection, the license Server will grant licenses with the following order: L2, L3, L1. (¶ 30)

causing, by the compliance platform, the licensing server to assign permissions in accordance with the assignment set, the permissions permitting usage of the software resources (¶ 24, 27, 33, 34, 38-42);
Claim Interpretation - According to the specification (¶ 2, 3), “a license grants a licensee permission to use one or more copies of software … The term “entitlement” is used to refer to the licensee's legal right to use these software assets, ” For the purpose of claim limitation and using Applicant’s disclosure, the entitlement and the permission are interchangeable as they both grant rights to use the software. 
Noioso - licenses may be assigned to Specific targets, meaning that they can be granted only to requestors that belong to assigned targets. (¶ 27)

Noioso does not disclose transmitting, by the compliance platform, the assignment set to a licensing server that includes the software resources corresponding to the multiple 
Jagad teaches transmitting, by the compliance platform, the assignment set to a licensing server that includes the software resources corresponding to the multiple entitlements(Figure 3; ¶ 25, 32, 34, 35, 37, 41); and
Claim Interpretation - According to the specification (¶ 43), “In some embodiments , an indication of the set of one or more assignments is transmitted to a license server ( e . g . , by a compliance platform )”
Jagad - The license allocation application 126 can allocate licenses to the user group 118 from a larger set of licenses that are obtained for the entire enterprise. … a user group 118 may be assigned a optimality parameter Such that, when determining from which user group 118 license pool 139 to obtain a license for assignment to a particular user, the license allocation application 126 can identify the optimal user group 118 to which a user is assigned that also has a license in its license pool 139 based at least in part on the optimality parameter. (¶ 25)

wherein the assignments in the assignment set are produced based on at least one secondary criteria, and wherein the -2-Application No.: 15/912504 Filing Date:March 5, 2018 secondary criteria causes sorting of the subset of assignments based on whether the assignments were previously assigned to an entitlement(¶ 52, 53); and
Jagad - the license allocation application 126 determines whether a user license 135 for the requested application 129 is already assigned to the user …Accordingly, if a user license 135 for the requested application 129 is already assigned to the user, then at box 615, the license allocation application 126 initiates installation or deployment of the application to the client device 106 … if a license has not already been assigned to the user, then at box 614, the license allocation application 126 transmits an identifier associated with the user's account within the application distribution environment 109 so that the application distribution environment 109 can associate the user's account with a license or permission to obtain, install or otherwise use the application (¶ 52, 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noioso (¶1), which teaches “controlling and metering usage of Software products on a data processing System” and Jagad (¶ 10), which teaches “a systems administrator for the enterprise may want to make a particular application available to the user and obtain a set of digital application licenses from an application repository for the particular application” in order to properly assign optimal priority to users (Jagad; ¶ 11).
Regarding claim 2, Noioso discloses adapting priority of the multiple entitlements, the possible assignments, or both to make better use of computer system resources responsive to a condition affecting the assignment set (¶ 26-34, 38-42).  
Claim Interpretation – The claim limitation recites an intended result and therefore has not patentable weight ( Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” See MPEP 2111.04.
Regarding claim 3, Noioso discloses wherein processing the subset of assignments from the queue in descending order of need causes those assignments having the highest need to be made first (¶ 27, 29, 30, 33, 38-40).  
Regarding claim 5, Noioso discloses wherein the possible assignments represent all possible assignments for the given entitlement (¶ 26-30).  
Regarding claim 6, Noioso discloses wherein processing the multiple entitlements in ascending order of contention causes those entitlements having the lowest contention to be processed first (¶ 26-28, 38-40).  
Regarding claim 9, Jagad teaches determining, by the compliance platform, a compliance status of the software licensee by continually monitoring usage of software assets corresponding to the assignment set by one or more computing devices associated with the software licensee (¶ 20, 29, 33, 43).
Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noioso et al. (20060015466) (“Noioso”), in view of  Jagad et al. (20160092887) (“Jagad”) and further in view of  Boomershine et al. (8781970) (“Boomershine”).
Regarding claim 4, neither Noioso nor Jagad teach wherein the possible assignments include single installations, multiple-use assignments, or a combination thereof.  Boomershine teaches wherein the possible assignments include single installations, multiple-use assignments, or a combination thereof (column 8, line 44-57; claim 1, 4). Therefore, it would have been obvious to one of ordinary skill in the art controlling and metering usage of Software products on a data processing System”,  Jagad (¶ 10), which teaches “a systems administrator for the enterprise may want to make a particular application available to the user and obtain a set of digital application licenses from an application repository for the particular application” and Boomershine (column 1, line 9-11), which teaches “determine what to do when a Software installation on a computer is not covered under an existing software license”,   in order to serve the interests of the user and the licenser when unlicensed installations are determined (Boomershine; column 41-49).
Regarding claim 7, Boomershine teaches removing, by the compliance platform, an assignment from the queue that has at least one software installation in common with the subset of assignments; and assigning, by the compliance platform, the assignment to a particular entitlement having a lowest noncompliance cost (Abstract; column 3, line 33-44, column 5, line 52-67, column 7, line 4-59).
Regarding claim 8, Boomershine teaches wherein assigning the assignment to the particular entitlement having the lowest noncompliance cost causes noncompliance with a software license, but limits noncompliance to the particular entitlement at the lowest noncompliance cost (Abstract; column 5, line 52-61, column 7, line 4-59, column 8, line 44-65).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vecchio et al., (US 20100131674) teaches calculating/prioritizing software transcoding by time and cost.
Boomershine et al., (US 20070106622) teaches prioritizing software transcoding by cost.
Moore et al., (US 20070169113) teaches monitoring and provisioning software packages
Bousfield et al (US 2016/0026836) teaches a tamper event causing the reader to be moved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685